EXHIBIT 21.1 SUBSIDIARIES OF POWELL INDUSTRIES, INC. Name of Subsidiary Incorporated Powell Industries, Inc. Delaware Powell Electrical Systems, Inc. Delaware Powell Industries International, Inc. Delaware Powell Industries Asia, Pte, Ltd. Delaware Powell International B.V. Netherlands Powell (UK) Limited UnitedKingdom Nextron Limited Canada Powell Canada B.V. Netherlands Powell Canada Inc. Canada Powell Industries International B.V. Netherlands Powell (Middle East) B.V. Netherlands Powell Electrical Equipment Trading LLC Abu Dhabi (UAE)
